IN THE COURT OF APPEALS OF IOWA

                                    No. 15-2197
                             Filed November 23, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GABRIEL EARL OLSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Guthrie County, Richard B. Clogg

(suppression hearing) and Paul R. Huscher (trial), Judges.



      A defendant appeals his conviction claiming his motion to suppress

evidence was wrongly denied. AFFIRMED.



      Robert G. Rehkemper of Gourley, Rehkemper & Lindholm, PLC, West

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Heard by Vogel, P.J., and Tabor and Mullins, JJ.
                                          2


VOGEL, Presiding Judge.

       Gabriel Olson appeals his conviction for operating while intoxicated, first

offense, in violation of Iowa Code section 321J.2 (2015), asserting the district

court erred in denying his motion to suppress. Olson claims there was no basis

to stop his vehicle and the stop violated his right to be free from illegal search

and seizure under the Fourth Amendment of the United States Constitution and

article 1, section 8 of the Iowa Constitution. We conclude probable cause existed

to justify the stop of Olson’s vehicle. Therefore, we affirm.

       I.     Background Facts and Proceedings

       While on foot patrol just after midnight on July 26, 2015, an Iowa

Department of Natural Resources officer observed a truck make a wide right turn

as it entered the campground in Springwood State Park. According to the officer,

the truck entered the oncoming lane as it turned and nearly touched the grass on

the opposite side of the road. The officer used his flashlight to signal the truck to

stop because it had entered the park after hours and he wanted to ensure all

occupants were registered campers.1 The driver—Olson—told the officer that he

was a registered camper and all occupants were staying the night.

       While talking with Olson, the officer noted the smell of alcohol coming from

the vehicle, Olson’s eyes were watery and his speech was slurred, and there was

a can of beer in the cup holder.       He asked Olson if he had consumed any

alcohol; Olson admitted he had consumed a couple of beers. The officer then




1
 A sign posted at the entrance of Springwood State Park states the park closes at 10:30
p.m.; all visitors and nonregistered campers are required to vacate before 10:30 p.m.
                                                3


performed a field sobriety test and a breathalyzer, which gave a reading of .234

blood alcohol content.

        The State charged Olson with operating while intoxicated, first offense.

Olson filed a motion to suppress, which claimed the officer lacked both probable

cause and reasonable suspicion to stop Olson’s vehicle and, therefore, the stop

was illegal and the subsequently obtained evidence must be suppressed. After a

hearing on the issue, the district court denied Olson’s motion.2 The district court

found Olson guilty in a stipulated trial on the minutes of evidence.                      Olson

appeals.

        II.     Standard of Review

        We review motions to suppress based on constitutional grounds de novo.

State v. Lane, 726 N.W.2d 371, 377 (Iowa 2007).                   “This review requires ‘an

independent evaluation of the totality of the circumstances as shown by the

entire record.’” Id. (quoting State v. Turner, 630 N.W.2d 601, 606 (Iowa 2001)).

“In doing so, we give deference to the factual findings of the district court due to

its opportunity to evaluate the credibility of the witnesses, but are not bound by

such findings.” Id.




2
  While the district court noted the two traffic violations in its findings of fact, it ultimately
relied on the officer’s community caretaker functions to justify the stop. Specifically, the
court stated: “Here the park ranger was acting within his legal authority in stopping
defendant’s vehicle to verify defendant was a registered camper at the campground and
to inform the defendant and the passengers about the State Park Campground’s policies
regarding leaving the park after the park closed.”
                                         4


      III.   Motion to Suppress

      Olson argues the officer violated his constitutional right to be free from

unreasonable searches and seizures when the officer stopped Olson’s vehicle.

The State asserts the officer had probable cause to believe a traffic violation had

occurred.

      “Both the Fourth Amendment to the United States Constitution and article

I, section 8 of the Iowa Constitution prohibit unreasonable searches and seizures

by the government.” State v. Tyler, 830 N.W.2d 288, 291 (Iowa 2013). We are

free to evaluate claims under the Iowa Constitution independently from federal

claims. Id. Yet, here, we “apply the general standards as outlined by the United

States Supreme Court for addressing a search and seizure challenge under the

Iowa Constitution.”3 Id. at 291–92.

      In order to justify a stop of a vehicle, law enforcement must have either

probable cause that a traffic violation has occurred or reasonable suspicion

criminal activity is occurring. State v. Pals, 805 N.W.2d 767, 774 (Iowa 2011).

Whether law enforcement had probable cause is measured against an objective

standard, and the analysis is not limited to the reasons articulated by individual

officers. See State v. Tague, 676 N.W.2d 197, 201 (2004); State v. Predka, 555
N.W.2d 202, 206 (Iowa 1996).          “The State has the burden to prove by a

preponderance of the evidence that the officer had probable cause to stop the

vehicle.” Tague, 676 N.W.2d at 201.


3
 Olson requests we break new ground and “set forth specific standards governing the
suspicionless stop of motor vehicles under an independent application of article I,
section 8 of the Iowa Constitution.” However, this case may be resolved under our
established search-and-seizure case law.
                                           5


       “When a peace officer observes a violation of our traffic laws, however

minor, the officer has probable cause to stop a motorist.” Id. Iowa Code section

321.311(1)(a) provides: “Both the approach for a right turn and right turn shall be

made as close as practical to the right-hand curb or edge of the roadway.”

Additionally, Iowa Code section 321.297(1) requires all vehicles to be driven on

the right side of the road absent an exception. While the officer said he stopped

Olson to ensure the occupants of the vehicle were registered campers, he also

testified he observed Olson make a wide right turn and enter the oncoming lane

of traffic. See Predka, 555 N.W.2d at 202 (holding “probable cause—not the

motivation of the arresting officer—determines whether the stop is valid”). The

photograph admitted into evidence depicts a roadway wide enough for two lanes

of traffic. Olson argues the campground road was narrow and the officer could

not be sure there was not a reason for Olson’s wide turn. Yet, ultimately, Olson

does not dispute that he made a wide right turn.             The officer’s testimony

regarding Olson’s traffic violations, which are essentially undisputed, amounts to

probable cause Olson violated Iowa Code sections 321.311(1)(a) and

321.297(1). Therefore, we find the stop was justified because probable cause

existed to believe one or more traffic violations had occurred.

       IV.    Conclusion

       As we conclude the State had probable cause to stop Olson’s vehicle, we

affirm the district court’s ruling and Olson’s conviction.

       AFFIRMED.